1

2

3

4

5

6

7

8
                               UNITED STATES DISTRICT COURT
9
                           CENTRAL DISTRICT OF CALIFORNIA
10
                                    WESTERN DIVISION
11
     STM Invest S.à r.l. and Aventurine,      CASE NO. 2:19-cv-01764 CBM(ASx)
12   Inc.,
                                              PRELIMINARY INJUNCTION
13               Plaintiffs,
14         v.
15   3P Equity Partners, LLC, AM Ventures
     Management LLC, Leonid Perelman,
16   Silver Sail Capital, LLC, and Does 1
     through 10,
17
                 Defendants.
18

19

20

21

22

23

24

25

26

27

28


                                             1
                                   PRELIMINARY INJUNCTION
1          WHEREAS on March 19, 2019, Plaintiffs STM Invest S.à r.l. and Aventurine,
2    Inc. (collectively, “Plaintiffs”) filed a motion for a temporary restraining order and
3    order to show cause why a preliminary injunction should not issue restraining and
4    enjoining the spending, use, distribution, disbursement, or dissipation of the cash
5    belonging in or owing to the accounts of AM Ventures LLC and AM Ventures II LLC
6    (believed to approximate $17.9 million), which include, but are not limited to, Citibank
7    Account Nos. XXXXX0569, XXXXX3831, and XXXXX9282;
8          WHEREAS, following briefing by the parties and a hearing on March 26, 2019,
9    the Court issued on March 27, 2019, a Temporary Restraining Order enjoining
10   Defendants 3P Equity Partners, LLC, AM Ventures Management LLC, Leonid
11   Perelman, and Silver Sail Capital, LLC (collectively, “Defendants”) and their officers,
12   agents, servants, employees, attorneys, and all those in active concert or participation
13   with them (collectively, the “Enjoined Parties”) from:
14             1. spending, using, dispensing, distributing, disbursing, or dissipating any of
15                the cash belonging in or owing to the accounts of AM Ventures LLC and
16                AM Ventures II LLC (the “Cash”), which accounts include, but are not
17                limited to, Citibank Account Nos. XXXXX0569, XXXXX3831, and
18                XXXXX9282; and
19             2. engaging in any action that attempts, directly or indirectly, to avoid or
20                circumvent the above restraining order by redirecting or transferring to
21                any of the Enjoined Parties any funds from AM Ventures LLC and AM
22                Ventures II LLC or from their assets, and the Enjoined Parties shall
23                instead deposit any such funds in the Cash accounts.
24   (Dkt. No. 71 (the “TRO”) at 13); and
25         WHEREAS in its March 27, 2019 TRO, the Court ordered Defendants to show
26   cause why the Enjoined Parties should not be “restrained and enjoined pending trial of
27   this action from spending, using, dispensing, distributing, disbursing, or dissipating
28   any of the cash belonging in or owing to the accounts of AM Ventures LLC and AM

                                             2
                                   PRELIMINARY INJUNCTION
1    Ventures II LLC, including, but not limited to, Citibank Account Nos. XXXXX0569,
2    XXXXX3831, and XXXXX9282; and why they should not further be restrained and
3    enjoined pending trial of this action from engaging in any action that attempts, directly
4    or indirectly, to avoid or circumvent these spending restrictions by redirecting or
5    transferring to any of the Enjoined Parties any funds from AM Ventures LLC and AM
6    Ventures II LLC or from their assets, and shall instead deposit any such funds in the
7    Cash accounts pending the outcome of the trial in this action.” (Dkt. No. 71 at 13–14);
8    and
9          WHEREAS, Defendants and Plaintiffs submitted briefing in response to the
10   Order to Show Cause and presented oral arguments regarding the Order to Show Cause
11   on June 5, 2019; and
12         WHEREAS, for the reasons set forth in the Court’s Order re: Order to Show
13   Cause Why a Preliminary Injunction Should Not Issue signed by this Court on June 14,
14   2019, Plaintiffs have demonstrated they are likely to succeed on the merits of their
15   rescission and unjust enrichment claims, they will be irreparably harmed absent a
16   preliminary injunction as set forth herein, the balance of equities tips in Plaintiffs’
17   favor, and a preliminary injunction is in the public interest; and
18         WHEREAS, following the Court’s issuance of the TRO, evidence was filed with
19   the Court demonstrating Defendants had transferred approximately $8.1 million from
20   the Cash to Defendants’ counsel (Quinn Emanuel Urquhart & Sullivan, LLP; Sutton,
21   Pakfar & Courtney LLP; and Blackstone Law) as purported “retainers” for legal
22   services;
23         1.     IT IS HEREBY ORDERED that the Enjoined Parties are restrained and
24   enjoined pending trial of this action or a decision on the merits concluding this action,
25   from spending, using, dispensing, distributing, disbursing, or dissipating any of the
26   cash belonging in or owing to the accounts of AM Ventures LLC and AM Ventures II
27   LLC, including, but not limited to, Citibank Account Nos. XXXXX0569,
28   XXXXX3831, and XXXXX9282;

                                              3
                                    PRELIMINARY INJUNCTION
1          2.       IT IS FURTHER ORDERED THAT the Enjoined Parties are restrained
2    and enjoined pending trial of this action or a decision on the merits concluding this
3    action, from engaging in any action that attempts, directly or indirectly, to avoid or
4    circumvent the above restrictions in Paragraph 1 by redirecting or transferring to any
5    of the Enjoined Parties any funds from AM Ventures LLC and AM Ventures II LLC or
6    from their assets, and shall instead deposit any such funds in the Cash accounts
7    pending the outcome of the trial in this action or a decision on the merits concluding
8    this action;
9          3.       IT IS FURTHER ORDERED THAT pending trial of this action the $8.1
10   million transferred from AM Ventures LLC and AM Ventures II LLC to the law firms
11   Quinn Emanuel Urquhart & Sullivan, LLP; Sutton, Pakfar & Courtney LLP; and
12   Blackstone Law shall not be spent, used, dispensed, distributed, disbursed, dissipated
13   or drawn from in any way by Defendants or their counsel or agents, and shall instead
14   be placed in an escrow account bearing interest. The parties shall meet and confer on
15   the escrow agent and the terms of escrow. If the parties cannot agree, within five (5)
16   days of the date of this Order, Plaintiffs shall file a proposed order with the Court
17   identifying a proposed escrow agent and terms of the escrow; Defendants shall have
18   three (3) days to file a response; the Court will thereafter issue a ruling on the papers
19   submitted, unless it deems a hearing is necessary; and
20         4.       IT IS FURTHER ORDERED THAT this Preliminary Injunction shall be
21   effective immediately, given Plaintiffs have already posted a bond in the amount of
22   $17.9 million, and said bond shall continue throughout the pendency of this
23   preliminary injunction.
24         IT IS SO ORDERED.
25   Dated: June 14, 2019.
                                             __________________________________
26
                                             Hon. Consuelo B. Marshall
27
                                             UNITED STATES DISTRICT JUDGE
28


                                              4
                                    PRELIMINARY INJUNCTION
